DETAILED ACTION

In view of the Appeal Brief filed on June 6, 2022, PROSECUTION IS HEREBY REOPENED.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747                                                                                                                                                                                                        
                                                                                                                                                                                                     


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Walters (US PG Pub No. 2012/0325178), hereinafter “Walters”, in view of Putnam et al. (US Patent No. 5,564,837), hereinafter “Putnam”.
Regarding claim 1, Walters discloses an internal combustion engine, comprising: a crankshaft (Fig. 9 (901)) comprising: multiple crank journals (Fig. 9 (917)); at least two crank pins (Fig. 9 (913)) positioned between two of the multiple crank journals (917) neighboring one another; and at least one pin arm (Fig. 9 (911 & 915)), each of the at least one pin arm (Fig. 9 (911 & 915)) being positioned between two of the at least two crank pins (913) neighboring one another; and multiple thrust bearings (paragraph 83, lines 4-6) distributed about the crankshaft (901).
Walters fails to disclose multiple crankshaft supports including two exterior crankshaft supports and a plurality of interior crankshaft supports located between the two exterior crankshaft supports; at least only one of the two exterior crankshaft supports does not have an associated thrust bearing and such that only one of the plurality of interior crankshaft supports does not have an associated thrust bearing; and each of the crankshaft supports having the associated thrust bearing (paragraph 83, lines 4-6) supporting one of the multiple crank journals (917), each thrust bearing (paragraph 83, lines 4-6) positioned between the crankshaft (901) and the crankshaft support having the associated thrust bearing (paragraph 83).
However, Putnam discloses multiple crankshaft supports (Putnam (Fig. 1 (in the vicinity of elements 14 and 24))) including two exterior crankshaft supports (Putnam (Fig. 1 (in the vicinity of the right most and left most elements 14 and 24))) and a plurality of interior crankshaft supports located between the two exterior crankshaft supports (Putnam (Fig. 1 (in the vicinity of the right most and left most elements 14 and 24))); and each of the crankshaft supports (Putnam (Fig. 1 (in the vicinity of elements 14 and 24))) having the associated thrust bearing supporting one of the multiple crank journals, each bearing (Putnam (Fig. 3 (16a & 16b) positioned between the crankshaft (Putnam (Fig. 1 (20))) and the crankshaft support (Putnam (Fig. 1 (in the vicinity of elements 14 and 24))) having the associated bearing (Putnam (Fig. 3 (16a & 16b).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating multiple crankshaft supports as taught by Putnam in order to safely secure the crankshaft to the rest of the engine structure.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating that at least only one of the two exterior crankshaft supports does not have an associated thrust bearing and that only one of the plurality of interior crankshaft supports does not have an associated thrust bearing, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 2, the modified invention of Walter discloses the internal combustion engine of claim 1, wherein there is a single crank pin (913) located between each of the pin arms (Fig. 9 (911 & 915)) and a thrust bearing (paragraph 83, lines 4-6) nearest to the pin arm (911 & 915).
Regarding claim 3, the modified invention of Walter discloses the internal combustion engine of claim 1, further including at least two journal arms (Fig. 9 (in the vicinity of 917)), each of the journal arms (Fig. 9 (in the vicinity of 917)) positioned between one of the crank journals (917) and one of the crank pins (913) adjacent to one of the crank journals (917).
Regarding claim 4, the modified invention of Walter discloses the internal combustion engine of claim 3, wherein there is a single crank pin (913) and a single journal arm (Fig. 9 (in the vicinity of 917)) between each of the pin arms (911 & 915) and a thrust bearing (paragraph 83, lines 4-6) nearest to the pin arm (911 & 915).
Regarding claim 5, the modified invention of Walter discloses the internal combustion engine of claim 1, wherein the multiple crankshaft supports includes a first crankshaft support configured to support a first journal (Fig. 9 (first element 917 from left to right)), a second crankshaft support configured to support a second journal (Fig. 9 (second element 917 from left to right)), a third crankshaft support configured to support a third journal (Fig. 9 (third element 917 from left to right)), and a fourth crankshaft support configured to support a fourth journal, wherein the first crankshaft support and the fourth crankshaft support are the two exterior crankshaft supports, wherein the second crankshaft support and the third crankshaft support are the plurality of interior crankshaft supports (Putnam (Fig. 1)), wherein the first journal, the second journal, the third journal and the fourth journal are distributed sequentially along a longitudinal axis of the crankshaft (Putnam (Fig. 1)).
The modified invention of Walter fails to disclose that the multiple thrust bearings are located only on opposing sides of the second crankshaft support and opposing sides of the fourth crankshaft support.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating that the multiple thrust bearings are located only on opposing sides of the second crankshaft support and opposing sides of the fourth crankshaft support, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 6, the modified invention of Walters discloses the internal combustion engine of claim 1, wherein the multiple crankshaft supports (Fig. 9 (931 & 941)) includes a first crankshaft support configured to support a first journal (Fig. 9 (first element 917 from left to right)), a second crankshaft support configured to support a second journal (Fig. 9 (second element 917 from left to right)), a third crankshaft support configured to support a third journal (Fig. 9 (third element 917 from left to right)), and a fourth crankshaft support configured to support a fourth journal, wherein the first crankshaft support and the fourth crankshaft support are the two exterior crankshaft supports, wherein the second crankshaft support and the third crankshaft support are the plurality of interior crankshaft supports (Putnam (Fig. 1)), wherein the first journal, the second journal, the third journal and the fourth journal are distributed sequentially along a longitudinal axis of the crankshaft (Putnam (Fig. 1)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating that the multiple thrust bearings are located only on opposing sides of the first crankshaft support and opposing sides of the third crankshaft support, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 7, the modified invention of Walters discloses the internal combustion engine of claim 20, wherein the multiple crankshaft supports (Fig. 9 (931 & 941)) includes a first crankshaft support configured to support a first journal (Fig. 9 (first element 917 from left to right)), a second crankshaft support configured to support a second journal (Fig. 9 (second element 917 from left to right)), a third crankshaft support configured to support a third journal (Fig. 9 (third element 917 from left to right)), and a fourth crankshaft support configured to support a fourth journal, wherein the first crankshaft support and the fourth crankshaft support are the two exterior crankshaft supports, wherein the second crankshaft support and the third crankshaft support are the plurality of interior crankshaft supports (Putnam (Fig. 1)), wherein the first journal, the second journal, the third journal and the fourth journal are distributed sequentially along a longitudinal axis of the crankshaft (Putnam (Fig. 1)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating that the multiple thrust bearings are located only on opposing sides of the second crankshaft support and opposing sides of the third crankshaft support, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 8, the modified invention of Walters discloses the internal combustion engine of claim 21, wherein the multiple crankshaft supports includes a first crankshaft support configured to support a first journal (Fig. 9 (first element 917 from left to right)), a second crankshaft support configured to support a second journal (Fig. 9 (second element 917 from left to right)), a third crankshaft support configured to support a third journal (Fig. 9 (third element 917 from left to right)), and a fourth crankshaft support configured to support a fourth journal, wherein the first crankshaft support and the fourth crankshaft support are the two exterior crankshaft supports, wherein the second crankshaft support and the third crankshaft support are the plurality of interior crankshaft supports (Putnam (Fig. 1)), wherein the first journal, the second journal, the third journal and the fourth journal are distributed sequentially along a longitudinal axis of the crankshaft (Putnam (Fig. 1)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating that the multiple thrust bearings are located only on opposing sides of the first crankshaft support, opposing sides of the second crankshaft support, and opposing sides of the third crankshaft support, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 9, the modified invention of Walters discloses the internal combustion engine of claim 21, wherein the multiple crankshaft supports includes a first crankshaft support configured to support a first journal (Fig. 9 (first element 917 from left to right)), a second crankshaft support configured to support a second journal (Fig. 9 (second element 917 from left to right)), a third crankshaft support configured to support a third journal (Fig. 9 (third element 917 from left to right)), and a fourth crankshaft support configured to support a fourth journal, wherein the first crankshaft support and the fourth crankshaft support are the two exterior crankshaft supports, wherein the second crankshaft support and the third crankshaft support are the plurality of interior crankshaft supports (Putnam (Fig. 1)), wherein the first journal, the second journal, the third journal and the fourth journal are distributed sequentially along a longitudinal axis of the crankshaft (Putnam (Fig. 1)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating that the multiple thrust bearings are located only on opposing sides of the second crankshaft support, opposing sides of the third crankshaft support, and opposing sides of the fourth crankshaft support, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 10, the modified invention of Walters discloses the internal combustion engine of claim 1, wherein the multiple crankshaft supports includes a first crankshaft support configured to support a first journal (Fig. 9 (first element 917 from left to right)), a second crankshaft support configured to support a second journal (Fig. 9 (second element 917 from left to right)), a third crankshaft support configured to support a third journal (Fig. 9 (third element 917 from left to right)), and a fourth crankshaft support configured to support a fourth journal, wherein the first crankshaft support and the fourth crankshaft support are the two exterior crankshaft supports, wherein the second crankshaft support and the third crankshaft support are the plurality of interior crankshaft supports (Putnam (Fig. 1)), wherein the first journal, the second journal, the third journal and the fourth journal are distributed sequentially along a longitudinal axis of the crankshaft (Putnam (Fig. 1)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating that the multiple thrust bearings are located only on opposing sides of the first crankshaft support, opposing sides of the third crankshaft support, and opposing sides of the fourth crankshaft support, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 11, the modified invention of Walters discloses the internal combustion engine of claim 1, wherein the multiple crankshaft supports includes a first crankshaft support configured to support a first journal (Fig. 9 (first element 917 from left to right)), a second crankshaft support configured to support a second journal (Fig. 9 (second element 917 from left to right)), a third crankshaft support configured to support a third journal (Fig. 9 (third element 917 from left to right)), and a fourth crankshaft support configured to support a fourth journal, wherein the first crankshaft support and the fourth crankshaft support are the two exterior crankshaft supports, wherein the second crankshaft support and the third crankshaft support are the plurality of interior crankshaft supports (Putnam (Fig. 1)), wherein the first journal, the second journal, the third journal and the fourth journal are distributed sequentially along a longitudinal axis of the crankshaft.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating that the multiple thrust bearings are located only on opposing sides of the first crankshaft support, opposing sides of the second crankshaft support, and opposing sides of the fourth crankshaft support, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 12, the modified invention of Walters discloses an internal combustion engine, comprising: a crankshaft (Fig. 9 (901)) having crank pins (Fig. 9 (913)), crank journals (Fig. 9 (917)), and pin arms (Fig. 9 (911 & 915)); multiple crankshaft supports (Putnam (Fig. 1 (in the vicinity of elements 14 and 24))) configured to support the crankshaft (901) at the crank journals (917), the multiple crankshaft supports (Putnam (Fig. 1 (in the vicinity of elements 14 and 24))) including two exterior crankshaft supports and a plurality of interior crankshaft supports located between the two exterior crankshaft supports (Putnam (Fig. 1)); a first set of thrust bearings located on opposing sides of a first crankshaft support (paragraph 83); and a second set of thrust bearings located on opposing sides of a second crankshaft support (paragraph 83).
The modified invention of Walters fails to disclose six crank pins, four crank journals, and three pin arms; that only one of the two exterior crankshaft supports does not have an associated thrust bearing and that only one of the plurality of interior crankshaft supports does not have an associated thrust bearing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating six crank pins, four crank journals, and three pin arms, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating that only one of the two exterior crankshaft supports does not have an associated thrust bearing and that only one of the plurality of interior crankshaft supports does not have an associated thrust bearing, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 13, the modified invention of Walters discloses the internal combustion engine of claim 12, wherein the multiple crankshaft supports includes a first crankshaft support configured to support a first journal (Fig. 9 (first element 917 from left to right)), a second crankshaft support configured to support a second journal (Fig. 9 (second element 917 from left to right)), a third crankshaft support configured to support a third journal (Fig. 9 (third element 917 from left to right)), and a fourth crankshaft support configured to support a fourth journal, wherein the first crankshaft support and the fourth crankshaft support are the two exterior crankshaft supports, wherein the second crankshaft support and the third crankshaft support are the plurality of interior crankshaft supports (Putnam (Fig. 1)), wherein the first journal, the second journal, the third journal and the fourth journal are distributed sequentially along a longitudinal axis of the crankshaft (Putnam (Fig. 1)).
The modified invention of Walters fails to disclose that the multiple thrust bearings are located only on opposing sides of the second crankshaft support and opposing sides of the fourth crankshaft support.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating that the multiple thrust bearings are located only on opposing sides of the second crankshaft support and opposing sides of the fourth crankshaft support, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 14, the modified invention of Walters discloses the internal combustion engine of claim 12, wherein the multiple crankshaft supports includes a first crankshaft support configured to support a first journal (Fig. 9 (first element 917 from left to right)), a second crankshaft support configured to support a second journal (Fig. 9 (second element 917 from left to right)), a third crankshaft support configured to support a third journal (Fig. 9 (third element 917 from left to right)), and a fourth crankshaft support configured to support a fourth journal, wherein the first crankshaft support and the fourth crankshaft support are the two exterior crankshaft supports, wherein the second crankshaft support and the third crankshaft support are the plurality of interior crankshaft supports (Putnam (Fig. 1)), wherein the first journal, the second journal, the third journal and the fourth journal are distributed sequentially along a longitudinal axis of the crankshaft (Putnam (Fig. 1)).
The modified invention of Walters fails to disclose that the multiple thrust bearings are located only on opposing sides of the first crankshaft support and opposing sides of the third crankshaft support.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating that the multiple thrust bearings are located only on opposing sides of the first crankshaft support and opposing sides of the third crankshaft support, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 15, the modified invention of Walters discloses the internal combustion engine of claim 22, wherein the multiple crankshaft supports includes a first crankshaft support configured to support a first journal (Fig. 9 (first element 917 from left to right)), a second crankshaft support configured to support a second journal (Fig. 9 (second element 917 from left to right)), a third crankshaft support configured to support a third journal (Fig. 9 (third element 917 from left to right)), and a fourth crankshaft support configured to support a fourth journal, wherein the first crankshaft support and the fourth crankshaft support are the two exterior crankshaft supports, wherein the second crankshaft support and the third crankshaft support are the plurality of interior crankshaft supports (Putnam (Fig. 1)), wherein the first journal, the second journal, the third journal and the fourth journal are distributed sequentially along a longitudinal axis of the crankshaft (Putnam (Fig. 1)).
The modified invention of Walters fails to disclose that the multiple thrust bearings are located only on opposing sides of the second crankshaft support and opposing sides of the third crankshaft support.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating that the multiple thrust bearings are located only on opposing sides of the second crankshaft support and opposing sides of the third crankshaft support, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 16, the modified invention of Walters discloses the internal combustion engine of claim 23, wherein the multiple crankshaft supports includes a first crankshaft support configured to support a first journal (Fig. 9 (first element 917 from left to right)), a second crankshaft support configured to support a second journal (Fig. 9 (second element 917 from left to right)), a third crankshaft support configured to support a third journal (Fig. 9 (third element 917 from left to right)), and a fourth crankshaft support configured to support a fourth journal, wherein the first crankshaft support and the fourth crankshaft support are the two exterior crankshaft supports, wherein the second crankshaft support and the third crankshaft support are the plurality of interior crankshaft supports (Putnam (Fig. 1)), wherein the first journal, the second journal, the third journal and the fourth journal are distributed sequentially along a longitudinal axis of the crankshaft (Putnam (Fig. 1)).
The modified invention of Walters fails to disclose that the multiple thrust bearings are located only on opposing sides of the first crankshaft support, opposing sides of the second crankshaft support.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating that the multiple thrust bearings are located only on opposing sides of the first crankshaft support, opposing sides of the second crankshaft support, and opposing sides of the third crankshaft support, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 17, the modified invention of Walters discloses the internal combustion engine of claim 23, wherein the multiple crankshaft supports includes a first crankshaft support configured to support a first journal (Fig. 9 (first element 917 from left to right)), a second crankshaft support configured to support a second journal (Fig. 9 (second element 917 from left to right)), a third crankshaft support configured to support a third journal (Fig. 9 (third element 917 from left to right)), and a fourth crankshaft support configured to support a fourth journal, wherein the first crankshaft support and the fourth crankshaft support are the two exterior crankshaft supports, wherein the second crankshaft support and the third crankshaft support are the plurality of interior crankshaft supports (Putnam (Fig. 1)), wherein the first journal, the second journal, the third journal and the fourth journal are distributed sequentially along a longitudinal axis of the crankshaft (Putnam (Fig. 1)).
The modified invention of Walters fails to disclose that multiple thrust bearings are located only on opposing sides of the second crankshaft support.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating that multiple thrust bearings are located only on opposing sides of the second crankshaft support, opposing sides of the third crankshaft support, and opposing sides of the fourth crankshaft support, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 18, the modified invention of Walters discloses the internal combustion engine of claim 12, wherein a distance is defined between each pin arm and a nearest thrust bearing in a longitudinal direction such that multiple distances are defined, and wherein the multiple distances are substantially equal (Fig. 9).
Regarding claim 19, the modified invention of Walters discloses an internal combustion engine, comprising: a crankshaft (Fig. 9 (901)) comprising: multiple crank journals (Fig. 9 (917)); at least two crank pins (Fig. 9 (913)) positioned between two of the multiple crank journals (917) neighboring one another; and at least one pin arm (Fig. 9 (911 & 915)), each of the at least one pin arm (Fig. 9 (911 & 915)) being positioned between two of the at least two crank pins (913) neighboring one another; multiple crankshaft supports (Putnam (Fig. 1 (in the vicinity of elements 14 and 24))) including two exterior crankshaft supports and a plurality of interior crankshaft supports located between the two exterior crankshaft supports (Putnam (Fig. 1)); and multiple thrust bearings (paragraph 83, lines 4-6) distributed about the crankshaft (901) each of the crankshaft supports (Putnam (Fig. 1 (in the vicinity of elements 14 and 24))) having the associated thrust bearing (paragraph 83, lines 4-6) supporting one of the multiple crank journals (917), each thrust bearing (paragraph 83, lines 4-6) positioned between the crankshaft (901) and the crankshaft support (Putnam (Fig. 1 (in the vicinity of elements 14 and 24))) having the associated thrust bearing (paragraph 83).
The modified invention of Walters fails to disclose that the two exterior crankshaft supports have an associated thrust bearing and that only one of the plurality of interior crankshaft supports does not have an associated thrust bearing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating that the two exterior crankshaft supports have an associated thrust bearing and that only one of the plurality of interior crankshaft supports does not have an associated thrust bearing, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 20, the modified invention of Walters discloses an internal combustion engine, comprising: a crankshaft (Fig. 9 (901)) comprising: multiple crank journals (Fig. 9 (917)); at least two crank pins (Fig. 9 (913)) positioned between two of the multiple crank journals (917) neighboring one another; and at least one pin arm (Fig. 9 (911 & 915)), each of the at least one pin arm (Fig. 9 (911 & 915)) being positioned between two of the at least two crank pins (913) neighboring one another; multiple crankshaft supports (Putnam (Fig. 1 (in the vicinity of elements 14 and 24))) including two exterior crankshaft supports and a plurality of interior crankshaft supports located between the two exterior crankshaft supports (Putnam (Fig. 1)); and multiple thrust bearings (paragraph 83, lines 4-6) distributed about the crankshaft (901), each of the crankshaft supports (Putnam (Fig. 1 (in the vicinity of elements 14 and 24))) having the associated thrust bearing (paragraph 83, lines 4-6) supporting one of the multiple crank journals (917), each thrust bearing (paragraph 83, lines 4-6) positioned between the crankshaft (901) and the crankshaft support (Putnam (Fig. 1 (in the vicinity of elements 14 and 24))) having the associated thrust bearing (paragraph 83).
The modified invention of Walters fails to disclose that the two exterior crankshaft supports do not have an associated thrust bearing and such that each of the plurality of interior crankshaft supports has at least one associated thrust bearing.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating that the two exterior crankshaft supports do not have an associated thrust bearing and such that each of the plurality of interior crankshaft supports has at least one associated thrust bearing, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 21, the modified invention of Walters discloses an internal combustion engine, comprising: a crankshaft (Fig. 9 (901)) comprising: multiple crank journals (Fig. 9 (917)); at least two crank pins (Fig. 9 (913)) positioned between two of the multiple crank journals (917) neighboring one another; and at least one pin arm (Fig. 9 (911 & 915)), each of the at least one pin arm (Fig. 9 (911 & 915)) being positioned between two of the at least two crank pins (913) neighboring one another; multiple crankshaft supports (Putnam (Fig. 1 (in the vicinity of elements 14 and 24))) including two exterior crankshaft supports and a plurality of interior crankshaft supports located between the two exterior crankshaft supports (Putnam (Fig. 1)); and multiple thrust bearings (paragraph 83, lines 4-6) distributed about the crankshaft (901), each of the crankshaft supports (Putnam (Fig. 1 (in the vicinity of elements 14 and 24))) having the associated thrust bearing (paragraph 83, lines 4-6) supporting one of the multiple crank journals (917), each thrust bearing (paragraph 83, lines 4-6) positioned between the crankshaft (901) and the crankshaft support (Putnam (Fig. 1 (in the vicinity of elements 14 and 24))) having the associated thrust bearing (paragraph 83).
The modified invention of Walters fails to disclose that only one of the two exterior crankshaft supports does not have an associated thrust bearing and such that each of the plurality of interior crankshaft supports has an associated thrust bearing.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating that only one of the two exterior crankshaft supports does not have an associated thrust bearing and such that each of the plurality of interior crankshaft supports has an associated thrust bearing, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 22, the modified invention of Walters discloses an internal combustion engine, comprising: a crankshaft (Fig. 9 (901)) having crank pins (Fig. 9 (913)), crank journals (Fig. 9 (917)), and pin arms (Fig. 9 (911 & 915)); multiple crankshaft supports (Putnam (Fig. 1 (in the vicinity of elements 14 and 24))) configured to support the crankshaft (901) at the crank journals (917), the multiple crankshaft supports (Putnam (Fig. 1 (in the vicinity of elements 14 and 24))) including two exterior crankshaft supports and a plurality of interior crankshaft supports located between the two exterior crankshaft supports (Putnam (Fig. 1)); a first set of thrust bearings located on opposing sides of a first crankshaft support (paragraph 83); and a second set of thrust bearings located on opposing sides of a second crankshaft support (paragraph 83).
The modified invention of Walters fails to disclose six crank pins, four crank journals, and three pin arms; that the two exterior crankshaft supports do not have an associated thrust bearing, and each of the plurality of interior crankshaft supports do have an associated thrust bearing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating six crank pins, four crank journals, and three pin arms, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating that the two exterior crankshaft supports do not have an associated thrust bearing, and each of the plurality of interior crankshaft supports do have an associated thrust bearing, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 23, the modified invention of Walters discloses an internal combustion engine, comprising: a crankshaft (Fig. 9 (901)) having crank pins (Fig. 9 (913)), crank journals (Fig. 9 (917)), and pin arms (Fig. 9 (911 & 915)); multiple crankshaft supports (Putnam (Fig. 1 (in the vicinity of elements 14 and 24))) configured to support the crankshaft (901) at the crank journals (917), the multiple crankshaft supports (Putnam (Fig. 1 (in the vicinity of elements 14 and 24))) including two exterior crankshaft supports and a plurality of interior crankshaft supports located between the two exterior crankshaft supports (Putnam (Fig. 1)); a first set of thrust bearings located on opposing sides of a first crankshaft support (paragraph 83); and a second set of thrust bearings located on opposing sides of a second crankshaft support (paragraph 83).
The modified invention of Walters fails to disclose six crank pins, four crank journals, and three pin arms; that only one of the two exterior crankshaft supports does not have an associated thrust bearing, and that each of the plurality of interior crankshaft supports do have an associated thrust bearing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating six crank pins, four crank journals, and three pin arms, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating that only one of the two exterior crankshaft supports does not have an associated thrust bearing, and that each of the plurality of interior crankshaft supports do have an associated thrust bearing, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Response to Arguments
Appellants’ remarks filed on June 6, 2022 have been fully considered but are moot because the arguments do not apply to the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747